Citation Nr: 1144602	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 28, 2003 for the award of service connection for uterine and adnexal adhesions, status post hysterectomy and bilateral oophorectomy, to include consideration of whether there was clear and unmistakable error (CUE) in a February 26, 1998 rating decision that denied the claim for service connection for pelvic pain syndrome.

2.  Entitlement to an effective date prior to June 28, 2003 for the award of an increased evaluation to 50 percent for migraine headaches, to include whether there was clear and unmistakable error (CUE) in a February 26, 1998 rating decision that awarded a noncompensable rating for occipital neuritis (now characterized as migraine headaches) and denied service connection for mixed headaches. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1987 to July 1991 and in the United States Army from April 1994 to November 1997. 

In pertinent part of a February 1998 VA Regional Office (RO) decision, the RO denied service connection for pelvic pain and awarded service connection with a noncompensable rating for occipital neuritis.  The RO also denied service connection for mixed headaches.  

In pertinent part of a December 2003 rating action, the RO recharcterized the service-connected disability occipital neuritis as migraine headaches and awarded an increased rating to 50 percent, effective from June 28, 2003, the date of her claim.  By this decision, the RO also awarded service connection and a 50 percent rating for uterine and adnexal adhesions, status post hysterectomy, effective from June 28, 2003, the date of her claim.

In pertinent part of a November 2006 rating action, the RO denied a claim for an earlier effective date than June 28, 2003, for the award of service connection (with a 50 percent rating) for uterine and adnexal adhesions, status post hysterectomy.  By this decision, the RO also denied a claim for an effective date earlier than June 28, 2003, for the award of a 50 percent evaluation for migraine headaches (previously rated as occipital neuritis with a noncompensable evaluation).  

In a February 2007 statement, the Veteran that there was CUE in the 1998 RO decision, and that because of CUE, she should be awarded an earlier effective date for grant of service connection (and 50 percent rating) for uterine and adnexal adhesions and an earlier effective date for the award of a 50 percent for migraine headaches disability.  

The Veteran essentially contends that she should have been in receipt of a 50 percent disability rating for uterine and adnexal adhesions, status post hysterectomy, since separation from service.  She also contends that her migraine headache disorder should have been rated 50 percent disabling since separation from service.   Over the years, she has asserted a claim for an earlier effective date for the award of service connection for uterine and adnexal adhesions, status post hysterectomy, and a claim for an earlier effective date for the award of an increased rating to 50 percent for her migraine headache disorder.  She has also asserted that there was CUE in a February 1998 decision that denied service connection for pelvic pain, and that awarded only a noncompensable rating for occipital neuritis (now characterized as migraine headaches).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) RO.  In pertinent part of the March 2008 rating action, the RO determined that there was no CUE in the February 1998 RO denial of service connection for pelvic pain or the February 1998 RO assignment of a noncompensable rating for migraine headaches (then characterized as occipital neuritis).  

The RO, in the March 2008 rating decision, denied her claims for earlier effective dates on the basis of CUE in the February 1998 rating decision.  In an April 2009 statement of the case (SOC), the RO addressed the claims under both the earlier effective date analysis and the CUE analysis.  The Veteran timely perfected her appeal.  Accordingly, the Board will address these matters under both CUE and earlier effective date analysis.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO reopened the previously denied claim for service connection for pelvic pain syndrome and granted an award of service connection for uterine and adnexal adhesions, status post hysterectomy and bilateral oophorectomy, and assigned a 50 percent disability rating effective from June 28, 2003.  The Veteran was apprised of her appellate rights in a March 2004 letter, but she did not appeal. 

2.  The Veteran raised the matter of her entitlement to an earlier effective date for service connection for uterine and adnexal adhesions in November 2005.

3.  The RO did not commit an error to which reasonable minds could differ in weighing the evidence when it denied the claim for entitlement to service connection for pelvic pain syndrome in the February 1998 rating decision. 

4.  In a December 2003 rating decision, the RO revised the award of service connection from occipital neuritis to migraine headaches, and increased the assigned rating from noncompensable to 50 percent, effective from June 28, 2003.  The Veteran was apprised of her appellate rights in a March 2004 letter, but she did not appeal.

5.  The Veteran raised the matter of her entitlement to an earlier effective date for an award an increased evaluation to 50 percent for migraine headaches in November 2005.

6.  The RO did not commit an error to which reasonable minds could differ in weighing the evidence when it granted the claim for service connection for occipital neuritis with a noncompensable disability rating, effective from November 18, 1997, in the February 1998 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 28, 2003, for the grant of service connection for uterine and adnexal adhesions, status post hysterectomy and bilateral oophorectomy, to include on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400 (2011).

2.  The criteria for an effective date earlier than June 28, 2003, for the award of an increased evaluation to 50 percent for migraine headaches, to include on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). 

As to VA's duty to assist, the record reflects that VA associated with the claims file the Veteran's service and post-service treatment records.  The Veteran was also provided the opportunity to testify at a Board hearing with respect to his claim, but declined to do so.  The Board finds that these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Finally, with respect to the Veteran's allegations of CUE in prior RO rating decisions, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Specifically, the Court has determined that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178. As such, an allegation of CUE does not represent a "claim," but rather is a collateral attack on a final decision.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 and its implementing regulations are not applicable to the adjudication of the issue of CUE in a prior, final decision.

2.  Earlier Effective Date 

The Veteran seeks an earlier effective date for the award of service connection (with a 50 percent rating) for uterine and adnexal adhesion, status post hysterectomy and bilateral oophorectomy and an earlier effective date for the award of an increased rating to 50 percent for migraine headaches.  She contends that earlier effective dates than June 28, 2003 for both the grant of service connection for uterine and adnexal adhesion and the award of the 50 percent for migraine headaches are warranted. 

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision; after receipt of a statement of the case (SOC) from the RO, the Veteran has sixty days from the date of the letter notifying him of the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of action on appeal.  38 C.F.R. § 20.302.  If the appeal is not perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Id., 20 Vet. App. at 299.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. § 3010 (1985); 38 C.F.R. § 3.151(a) (1985).  

Here, VA originally received the Veteran's claims for service connection for pelvic pain syndrome and headaches in December 1997, within one year of her separation from her second period of active service.  By the way of a February 1998 rating decision, the RO denied service connection for pelvic pain syndrome and the RO granted service connection (with a noncompensable rating) for occipital neuritis and assigned a noncompensable disability rating, effective from November 18, 1997, the date of separation from service.  The Veteran did not appeal this rating decision. 

On June 28, 2003, the RO received the Veteran's request to request reopen her claim of entitlement to service connection for pelvic pain syndrome (claimed as loss of reproductive organs) and her request to file a claim for increased rating for occipital neuritis (claimed as migraines).  

In pertinent part of a December 2003 rating action, the RO reopened the previously denied claim for service connection for pelvic pain syndrome, and awarded service connection for uterine and adnexal adhesions, status post hysterectomy and bilateral oophorectomy with a 50 percent evaluation, effective from June 28, 2003, the date of the claim to reopen.   Also, in that rating decision, based on the findings from an October 2003 VA examination report, the RO revised the award of service connection from occipital neuritis to migraine headaches, and increased the assigned rating to 50 percent, effective from June 28, 2003.  The Veteran was apprised of her appellate rights in a March 2004 letter, but she did not appeal.

In November 2005, VA received the Veteran's statement requesting an earlier effective date for the award of service connection (and 50 percent rating) for uterine and adnexal adhesions and an earlier effective date for an award an increased evaluation to 50 percent for migraine headaches.  

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's claims for an earlier effective date for the award of service-connection for uterine and adnexal adhesions and for an earlier effective date for an increased evaluation to 50 percent for migraine headaches must be dismissed.  The 2003 rating decision which granted the Veteran's claim for service connection for uterine and adnexal adhesions (and assigned a 50 percent evaluation, effective from June 28, 2003), and awarded an increased rating to 50 percent for migraine headaches, effective from June 28, 2003, is a final decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If the Veteran believed that the RO's December 2003 assignments of the effective dates for the award of service connection for uterine and adnexal adhesions and for the award of increased evaluation to 50 percent for migraine headaches were incorrect, her proper recourse was to perfect an appeal to the Board then, within a year of the 2003 decision.  Since the Veteran did not timely appeal that decision, it became final.  

In short, the Veteran failed to appeal the December 2003 rating decision assigning the current effect dates.  As such, that 2003 decision is final as to both issues and absent a successful showing of CUE, there is no regulatory or statutory basis to grant the Veteran effective dates earlier than June 28, 2003.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

2.  Clear and Unmistakable Error (CUE) 

As an alternative theory for establishing entitlement to earlier effective dates for the grant of service connection for uterine and adnexal adhesions (with a 50 percent rating) and the award of increased evaluation to 50 percent for migraine headaches, the Veteran requests revision of the RO's February 1998 rating decision based on CUE.  See 38 C.F.R. § 3.105(a).  Significantly, she does not contend, and the record does not otherwise show, that she submitted a timely appeal of that rating decision.  Thus, the Veteran's only recourse in challenging that earlier decision is to collaterally attack it through a showing of CUE.  See Rudd v. Nicholson, 20 Vet. App. at 299-300.

In essence, a claim of CUE is a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The Court has stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (upholding the validity of 38 C.F.R. § 3.105(a)).  See also 38 U.S.C.A. § 5109A (West Supp. 2001) and 38 C.F.R. § 3.105(a) (2001).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebateable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c). 

Examples of situations that are not CUE include: (1) a changed diagnosis or a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).  

Therefore, in order to determine whether the February 1998 rating decision involved CUE, with respect to the claims on appeal, the Board must review the evidence that was of record at the time of those decisions.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314, and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)).

CUE as the Basis for an Earlier Effective Date for the Award of Service Connection for Uterine and Adnexal Adhesions 

The Veteran contends that there was CUE in the February 1998 RO decision that denied her claim of service connection for pelvic pain syndrome (claimed as right lower quadrant pain and pelvic pain).  She essentially argues that her claim was erroneously denied due to an inadequate VA examination report at the time of the February 1998 rating decision.  

As noted above, the issue of CUE in the February 1998 RO decision must be determined on a review of the evidence that was of record at the time of that decision.  Here, at the time of the February 1998 RO decision, the record contained a copy of the Veteran's service treatment records and the report of a December 1997 VA general examination.  

The Veteran's service treatment records are replete with complaints of and treatment for right lower quadrant abdominal pain and pelvic pain starting after a vaginal delivery in August 1995.  After an initial evaluation, it was felt that the pain was due to a ruptured ovarian cyst.  The report of a September 1995 ultrasound revealed a small amount of free fluid around the right adnexa, with no adnexal masses and no abnormalities of the pelvis.  A repeat ultrasound in October 1995 showed an increased amount of fluids around the right ovary and on the posterior of the uterus.  A culdocentesis was performed and the fluid was found to be a straw-color, but laboratory results revealed no abnormalities.  

Later in October 1995, the Veteran underwent a laparoscopy and the procedure revealed evidence of extensive adhesions between the anterior uterus and the bladder, adhesions involving both the right and left adnexae, and adhesions between the posterior uterus and the large bowel.  All the adhesions were removed during the laparoscopic surgery.  Histopathology testing of one of the adhesions revealed findings of peritoneal fibrous adhesion with active and chronic inflammation.  The Veteran was prescribed Doxycycline.  

Later treatment records revealed that the Veteran initially did well after the laparoscopic surgery, but her pain returned the next month.  The findings from a November 1995 ultrasound report showed re-accumulation of fluid on the posterior of the uterus.  It was recommended that the Veteran seek tertiary care for further treatment of her symptomatology. 

Subsequent service treatment records continue to show that the Veteran sought treatment for right lower quadrant abdominal pain and pelvic pain. 

The report of an October 1996 Medical Evaluation Board (MEB) shows that the Veteran complained of right lower quadrant abdominal pain, status post spontaneous vaginal delivery.  It was noted that the Veteran had of history of chronic pain for the past year and a half with unsuccessful treatment.  On physical examination, the service physician observed that the Veteran had an extensive pattern of myofascial pain in the right abdominal and lower back regions.  A vaginal examination was deferred at the time, but it was noted that a previous obstetrics and gynecology examination revealed right sacrospinous ligament pain and general tenderness of the floor of the pelvis on the right.  A diagnosis of right lower quadrant abdominal and pelvic pain secondary to severe myofascial and neuropathic pain, status post traumatic vaginal delivery was provided. 

The report of an August 1997 Physical Evaluation Board (PEB) proceeding shows a diagnosis of "chronic right lower quadrant abdominal and pelvic pain, myopathic and neuropathic in nature, status post traumatic vaginal delivery but exact etiology undetermined."  It was noted that the Veteran's symptomatology affected her ability to tolerate the rigors of active duty and her disorder was rated as analogous to myofascial pain syndrome by the PEB.  

Shortly after the Veteran's separation from service, she was afforded a VA general examination in December 1997.  In that examination report, the examiner noted that the Veteran had a history of right lower quadrant abdominal pain starting one month after a vaginal delivery in August 1995.  It was noted that the pain has continued since then and that she had more pain during her recent pregnancy and vaginal delivery only three days prior to the date of the examination.  Physical examination revealed that the Veteran's abdomen was soft without masses or organomegaly.  A pelvic examination was deferred at that time.  The examiner found that the Veteran had a pelvic pain syndrome related to traumatic vaginal delivery and diagnosed as myofascial and neurotic pain. 

Based on a review of the evidence, the RO, at the time of the February 1998 rating decision, determined that the evidence failed to show a well-grounded claim because pelvic pain syndrome, related to myofascial and neurotic pain, was not a disability for which compensation may be established.  The RO noted that the pelvic examination was deferred and there were no objective physical findings shown in the December 1997 VA examination report that confirmed a disability related to the complaints of pain.  

At the time of the February 1998 decision, the law provided: 

A person who submits a claim for VA benefits must submit evidence sufficient to justify a belief that the claim is well grounded.  A well-grounded claim is a plausible claim, one which has merit on its own, or is capable of substantiation.  Such a claim need not be conclusive, but it must be accompanied by evidence which shows that the claimed condition exists and is possibly related to service. 

The Board has considered the Veteran's assertion that her claim for service connection for pelvic pain syndrome was erroneously denied due to an inadequate VA examination report.  She contends that the December 1997 VA examination report was inadequate because no laboratory test or pelvic examination was conducted to confirm a diagnosed disability.  While the Veteran's argument would bear merit if the 1998 decision was currently on appeal, that is not the case, and she is now seeking a revision the 1998 decision based on CUE.  As such, her contention essentially only raises a simple disagreement as to how the facts in 1998 were weighed or evaluated by the RO and it is insufficient to support a revision based on CUE.  She does not assert, and the evidence at the time of the February 1998 rating decision does not show, that there were correct facts of record not before the adjudicator at that time or that the law was incorrectly applied at that time. 

At the time of the February 1998 rating decision, the evidence of record showed that the Veteran was treated for chronic right lower quadrant abdominal and pelvic pain since September 1995.  In addition, just prior to her separation from service, the report of the August 1997 PEB shows a diagnosis of the "chronic right lower quadrant abdominal and pelvic pain myopathic and neuropathic in nature, status post traumatic vaginal delivery but exact etiology undetermined."  However, the findings from the December 1997 VA examination report only showed a diagnosis of pelvic pain syndrome, myofascial and neurotic pain, not confirmed by clinical test results.  The RO determined that this diagnosis was not a disability for which compensation may be established.  

Regardless of whether the RO should have sought more thorough medical findings with another VA examination, a breach of the duty to assist, including failure to provide an adequate VA examination, cannot constitute CUE.  See 38 C.F.R. § 20. 1403(d); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE). Thus, any failure to provide the Veteran with an adequate VA examination in 1997 cannot be considered CUE.  

The Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the February 1998 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board must again emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The Veteran's request for revision of the RO's February 1998 denial of entitlement to service connection for pelvic pain syndrome as the basis of establishing an earlier effective date for grant of service connection for uterine and adnexal adhesions is denied.  

CUE as the Basis for an Earlier Effective Date for the Award of an Increased Evaluation for Migraine Headaches Disability

The Veteran contends that there was CUE in a February 1998 RO decision that granted service connection for occipital neuritis and assigned the disability only a noncompensable evaluation.  She essentially argues that she should have awarded a 50 percent disability evaluation for her occipital neuritis (currently rated as migraine headache) since the effective date of the award of service connection.  She contends that the symptomatology for which the RO, in the 2003 rating decision, revised the name of the disability (from occipital neuritis to migraine headaches), and increased the assigned rating from noncompensable to 50 percent, was similar, if not, the same symptomatology on which the determination in the February 1998 rating decision was based.  

As noted above, the issue of CUE in the February 1998 RO decision must be determined on a review of the evidence that was of record at the time of that decision.  Here, at the time of the February 1998 RO decision, the record contained a copy of the Veteran's service treatment records and the report of a December 1997 VA general examination.  

A review of the service treatment records from the Veteran's first period of service show only a single complaint of headaches in February 1989 in conjunction with "flu" symptoms.  There is no diagnosis or treatment for chronic headaches during her first period of service.  
 
On the report of a June 1993 examination prior to enlistment for her second period of service, it was noted that the Veteran had a history of a mild head injury in the previous year.   Her neurologic evaluation was normal and there was no evidence of any current problems at that time.  On the associated report of medical history, the Veteran indicated that she had a history of "severe" headaches.  It was noted that she was in a car accident in the previous year and that she had experienced momentary unconsciousness.  Her x-ray and CT scans revealed no abnormalities, and it was noted that she had experienced temporary low back, neck pain and headaches.  She denied any headaches within the past three months. 

Service treatment records starting in early 1996 through the remainder of the Veteran's period of service are replete with complaints of severe headaches and those complaints were variously diagnosed to include, temporal headaches, tension headaches, migraine, vertebrobasilar insufficiency, Bickerstaff's migraine variant, occipital headaches, and complex myofascial pain syndrome. 

A June 1996 neurology consultation report shows that the Veteran reported a history of migraine headaches since the age of 13 and that she reported a family history of migraine headaches through her mother.  It was noted that she has had eight episodes of syncope in 1996 and that each episode began with a feeling of total body weakness, visual impairment and nausea.  She reported that she would lose consciousness for a few seconds to a few hours and then awake with an occipital headache.  Neurologic examination, including EEG and MRI, were unremarkable.  It was felt that the Veteran had a strong history for diagnosis of vertebrobasilar or Bickerstaff's migraine variant.  The neurologist opined that aggressive treatment of her migraines will attenuate her symptoms. 

The report of an October 1996 Medical Evaluation Board (MEB) shows the Veteran had diagnoses of headaches and of probable vertebrobasilar insufficient - most likely vasopastic in origin.  It was remarked the headache disorder had an onset in January 1996 and vertebrobasilar insufficient had an onset in May 1995.  It was noted that both diagnoses were incurred during active and did not exist prior to service.  

In the MEB medical record, it was noted that the Veteran reported that she began seeking treatment in the pain clinic in July 1996 for severe headaches.  Physical examination revealed extensive pattern of myofascial pain to include the cervical and upper thoracic regions.  The findings from an MRI of the head and EEG were within normal limits.  It was noted that the Veteran's migraine headaches had resolved with treatment and that she only experienced occasional episodes of mild headaches.  She denied any further episodes of loss of consciousness for the past several months.  

The MEB examiner opined that based on the Veteran's favorable response to treatment, he felt that the severe myofascial pain was responsible for her headaches and probably contributed to worsening of any vertebrobasilar insufficiency.  The MEB examiner also felt that the severe cervical muscle spasms may play a big role in such vascular insufficiency.  The examiner found that the Veteran was fit for administrative line of duty and he recommended that she continue to seek treatment for her disorders. 

A May 1997 addendum to the October 1996 MEB report continues to show diagnoses of headaches and probable vertebrobasilar insufficiency.  It was noted that the Veteran's headaches were most likely to be migraine in origin and that her symptomatology had been successfully treated with medication.  When she became pregnant in March 1997, she stopped taking her headache medication based on the instructions from her obstetrician.  Since then, she has had a recurrence of headaches.  It was expected that she might be able to resume taking her medication after her first trimester, and that at the end of her pregnancy, she would return to the previous level of headache control.  It was noted that the Veteran's vertebrobasilar insufficiency disorder had not been a problem since she has had her headaches under control. 

In the May 1997 addendum, it was also noted that an April 1997 physical profile showed that the Veteran was placed on limited duty of two hours per day because of an increase in severity of her headaches.  It was noted that she was frequently incapacitated and that she was not able to work those two hours.  

In a July 1997 memorandum to the MEB from the Veteran to address inconsistencies in the medical report, the Veteran asserted that she has only experienced her current migraine symptomatology since January 1996 and that she did not have such symptomatology when she was 13.  She stated that neurologist had informed her that a type of migraines usually has an onset within a year following the onset of a woman's menstrual cycle.  She reports that she told the neurologist that she started her menstrual cycle when she was 12 years old.  She contends that she never stated that she had migraine headaches when she was 13 years old. 

In a July 1997 memorandum to the Physical Evaluation Board (PEB) to address the Veteran's appeal to the Physical Evaluation Board, it was noted that the neurologist thought the Veteran had had some history of migraine headaches since she was a teenager, perhaps not as severe as the ones she experienced since January 1996.  It was also noted that the Veteran indicated a history of "severe" headaches on her 1993 enlistment medical history report.  The medical adjudicator stated the following:

 "Given the common confusion over the nomenclature for headaches among medical professionals and the lay community, it seems to me very likely that she began having some form of migraine headaches in her teens, though they may not have been diagnosed as migraines, per se, and they may not have been associated with the same symptoms or degree of severity as the migraines which began in January 1996." 

In an August memorandum to the PEB from the Veteran, regarding the findings in the informal appeal of the PEB report, the Veteran asserted that her migraines should be considered for rating as they are debilitating and occur frequently, once or twice a week, and last for two to three days at a time.  She also argued that her current migraine symptomatology, intense and debilitating, did not have an onset until January 1996.  She stated that she indicated that she experienced severe headaches on the June 1993 medical history report because it asked if she "ever had or have you now" headaches and she "had" experienced headaches after an automobile accident.  She further stated that after receiving physical therapy, the  headaches related to the automobile accident had resolved. 

An August 1997 memorandum regarding the appeal of the PEB informal proceedings showed that the PEB found that the Veteran's migraine headache disorder existed prior to her enlistment into service as indicated on the June 1993 medical history report.  It was further noted that in the May 1997 addendum, the examiner noted that the Veteran's headaches were well-controlled with medication which had to be discontinued because of pregnancy, but would provide the same relief when the Veteran's resumed taking the medications following her pregnancy. 

Shortly after the Veteran's separation from service, she was afforded a VA general examination in December 1997.  In that examination report, the examiner noted that the Veteran had a history of migraine headaches staring in January 1996.  It was noted that all inservice neurologic evaluations were normal.  The examiner also noted that the Veteran's migraines had been reduced during her pregnancy despite a total discontinuation of all headache medication.  The examiner noted that the Veteran reported that since her vaginal delivery three days prior to the examination, she has only had one of her usual headaches.  The Veteran reported that she had not resumed taking medications because she was breast feeding.  

Physical examination revealed mild occipital headaches with pressure in the right more than the left eye.  It was noted that right carotid compression totally relieved the eye pressure, but that there was still marked tenderness over both greater occipital nerves.  The examiner provided a diagnosis of occipital neuritis.  It was noted that an occipital nerve block would "clinch" the diagnosis.  The examiner opined that the Veteran's symptomatology was not migraine or vertebrobasilar insufficiency in nature based on his expertise as a headache specialist and after an extensive review of the case. 

Based on a review of the evidence, the RO, at the time of the February 1998 rating decision, determined that the evidence supported an award of service connection for occipital neuritis with a noncompensable evaluation, effective from November 18, 1997.  A compensable evaluation was not warranted in absence of significantly disabling visual impairments.  See 38 C.F.R. § 4.84a (Diagnostic Code 6026, rated as impairment of visual acuity or field loss) (1997).  The RO noted that the December 1997 VA examination report only showed findings of mild occipital headaches with pressure in the eyes.  

In addition, Board also noted that the RO's February 1998 rating decision denied a claim for service connection for mixed headaches because the evidence showed that the disorder existed prior to the Veteran's periods of service and that it was not aggravated by her service.  The RO noted that the PEB in the August 1997 report found that the Veteran's migraine headaches existed prior to her enlistment in 1993 and that they were well-controlled with medication, which would resume after her pregnancy.  The RO also noted that the December 1997 VA examination report showed that the Veteran only reported a single headache since the vaginal delivery.  

The Board has considered the Veteran's assertion that her migraine headache disability (previously rated as occipital headaches) was erroneously assigned a noncompensable evaluation upon grant of service connection in the February 1998 rating decision.  She argues that the medical evidence at that time unquestionably demonstrated that her disability was manifested by symptomatology associated with criteria for a 50 percent evaluation.  In support of her assertion, the Veteran noted that when the RO increased the assigned evaluation to 50 percent evaluation in a December 2003 rating decision, it did so based, in part, on the findings contained in her service medical records.  

The RO rated the Veteran's occipital neuritis under Diagnostic Code 6026 (optic neuritis) which directs that the underlying disease will be rated based on visual impairment.  See 38 C.F.R. § 4.84a.  Under the application of this Diagnostic Code, there is no evidence of record at the time of the February 1998 rating decision that would indicate that the Veteran had the degree of visual impairment to warrant a compensable evaluation.  See Id.  The December 1997 VA examination shows a normal eye evaluation and the report of an April 1997 examination prior to separation shows the Veteran's visual acuity was 20/20, bilaterally.  

There is no indication upon a review of the record at the time of the February 1998 rating decision that shows there were correct facts of record not before the adjudicator at that time or that the law was incorrectly applied at that time when it assigned a noncompensable evaluation for occipital neuritis disability pursuant to the criteria under 38 C.F.R. § 4.84a, Diagnostic Code 6026 (1997).  

The Board has also considered the argument that the RO, in 1998, should have initially rated her symptomatology due to occipital neuritis disability (headaches) as analogous to a migraine headache disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1997), where it might have warranted a higher assigned evaluation.  Under Diagnostic Code  8100, a 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging 1 in 2 months over the last several months; a 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months; and a maximum 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (1997). 

In this regard, the Board notes that in the February 1998 rating decision, the RO denied a claim for service connection for mixed headaches because the disorder pre-existed her period of service and there was no evidence of aggravation.  The Veteran has not asserted, and the evidence at the time of the February 1998 rating decision does not show, that there were correct facts of record not before the adjudicator or that the law was incorrectly applied when the RO denied the claim for entitlement to service connection for mixed headaches. 

To the extent that the Veteran may disagree with how the facts were weighed or evaluated by the RO in reaching its decision that her headache disorder pre-existed service and was not aggravate by her period of service, the Board emphasizes that such disagreement with how the facts were weighed is insufficient to constitute CUE.  See Russell and Fugo, both supra.  The Veteran's remedy at the time was to appeal the February 1998 rating decision to the Board.  She did not do so, and the Board may not reweigh the facts as considered at the time of that decision.  

Based on the foregoing, the Board has determined that the RO did not commit clear and unmistakable error in the February 1998 rating decision.  The decision was reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect.  Accordingly, the Board concludes that the decision made was not clearly and unmistakably erroneous, and revision or reversal is not warranted.


ORDER

Entitlement to an effective date  prior to June 28, 2003, for the award of service connection for uterine and adnexal adhension, including on the basis of CUE in the prior February 1998 rating decisions, is denied.

Entitlement to an effective date prior to June 28, 2003, for the award of an increased rating for migraine headaches, including on the basis of CUE in the prior February 1998 rating decisions, is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


